701 N.W.2d 745 (2005)
Lease Acceptance Corp.
v.
Adams.
Nos. 127444, 127445. COA Nos. 255487, 256582.
Supreme Court of Michigan.
July 15, 2005.
On order of the Court, the application for leave to appeal the October 7, 2004 orders of the Court of Appeals is considered and, pursuant to MCR 7.302(G)(1), in lieu of granting leave to appeal, we VACATE those orders and REMAND these cases to the Court of Appeals for plenary consideration. We DIRECT the Court of Appeals to address the appropriate standard of review for determining whether Michigan "is a reasonably convenient place for the trial of the action" within the meaning of MCL 600.745(2)(b).
We do not retain jurisdiction.